       Case 2:19-cv-01965-RFB-DJA Document 30 Filed 09/09/20 Page 1 of 1




        Milchcit I). Glinur. lisq.
       I Nevada Bar S00341')
       3017 West Charleston Blvd.. «95
       I Us Vegas, NV 80102
       (702)870-8700
       1(702)870-0034 l ax
       [ mnlincrto^ulinerlaw.eoin
        Altomey for PlaintilT

                                       UNITRD STA Tl'S DISTRIC T COURT
                                           DISTRIC T 01-Ni:V A DA

       I ANNA D. PR.ARSON                                       )

                PlaintilT.                                      )
                                                                 ) CitscNo. 2;10-c\-0196.S-RFB-DJA
       I vs.                                                     )

        NATIONAL CRliDlT SYSTliMS. INC.

• :t
       I a Foreign Cor|toration
                Defendant.

1'.

                       STIPULATION ANDORDl-R FOR DISMISSAL WTI ll PRl-JUDICE
!(.


                Pitr.suani to F.R.C.P. 4l(a)( 1 )(li) and local rule 7-1(b) it is hereby stipulated by the parties

IH     I hereto that the above-entitled matter be di.smissed with prejudice, each party to Iwar their own
:■;)   I costs and attorney's fees.
 20     I MITCHELL D.CiLlNl-R.ES'Q.                      /^DR^ W V^N NES.S. F.SQ
 2!

         MITCHELL D: GLINI-IR. ESQ.                      ANDREW VAN NESS. ESQ.
         Nevada Bar No. 003419                           Nevada Bar No. 009709
 ? <     3017 W. Cliarleston Blvd. H 95                  3815 S. Jones. Ste. 1
         Las Vegjis. Nevada 89102                        Las Vegaji. Nevada 89103
 2.i
       I Attorney Tor PlaintilT                          Attorney for Defendant
 2!
         IT IS SO ORDERED this             day of _                  . 2020.
 21                                                       IT IS SO ORDERED:
 27

                                                 UNTTl-D STA'Tl-S DISTRICT JUDGE
 2tt


                                                          ________________________________
                                                          RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
                                                          DATED this 8th day of September, 2020.
